     Case 4:20-cv-00335-SHR Document 25-2 Filed 10/26/20 Page 1 of 14



 1   Brent P. Ray (Admitted pro hac vice)
     Andrew J. Chinsky (Admitted pro hac vice)
 2   KING & SPALDING LLP
     353 N. Clark Street, 12th Floor
 3   Chicago, Illinois 60654
     T: +1 312 995 6333
 4   F: +1 312 995 6330
     Email: bray@kslaw.com
 5          achinsky@kslaw.com

 6   Daniel C. Barr (Bar No. 010149)
     Janet M. Howe (Bar No. 034615)
 7
     PERKINS COIE LLP
     2901 N. Central Avenue, Suite 2000
     Phoenix, AZ 85012-2788
 8   T: +1 602 351 8085
     F: +1 602 648 7085
 9   Email: dbarr@perkinscoie.com
            jhowe@perkinscoie.com
10

11   Counsel for Plaintiffs and the Class
12

13
                             UNITED STATES DISTRICT COURT
14
                              FOR THE DISTRICT OF ARIZONA
15

16    D.H., by and through his mother, Janice    )
      Hennessy-Waller; and John Doe, by his      )
17    guardian and next friend, Susan Doe, on    )   No. 4:20-cv-335-SHR
      behalf of themselves and all others        )
18    similarly situated,                        )   REPLY EXPERT
                                                 )   DECLARATION OF LOREN S.
19                         Plaintiffs,           )
                                                 )   SCHECHTER, M.D. IN
20           vs.                                 )   SUPPORT OF PLAINTIFFS’
                                                 )   MOTION FOR PRELIMINARY
21    Jami Snyder, Director of the Arizona       )   INJUNCTION
      Health Care Cost Containment System,       )
22    in her official capacity,                  )
                                                 )
23                         Defendant.            )
                                                 )
24

25

26

27

28
         Case 4:20-cv-00335-SHR Document 25-2 Filed 10/26/20 Page 2 of 14



 1   I, Loren S. Schechter, M.D., declare as follows:
 2            1.      I have been retained by counsel for the Plaintiffs as an expert in the above-
 3   captioned lawsuit. I submitted an expert witness declaration (“Schechter Decl.”), Dkt. 5-6,
 4   in connection with Plaintiffs’ motion for a preliminary injunction in this case. I submit this
 5   declaration to respond to points raised in the declarations of Michael K. Laidlaw, M.D.
 6   (“Laidlaw Decl.”), Dkt. 18-1] and Stephen B. Levine, M.D. (“Levine Decl.”), Dkt. 18-2,
 7   which Defendants submitted in connection with their response to Plaintiffs’ motion for a
 8   preliminary injunction.
 9            2.      My background, qualifications, and compensation for my services in this case,
10   and the bases for my opinions in this case are described in my original declaration. In
11   preparing this declaration, I was provided with and reviewed the following additional case-
12   specific materials: (1) Expert Declaration of Michael Laidlaw, MD, and accompanying
13   exhibits; and (2) Expert Declaration of Stephen Levine, MD, and accompanying exhibits.
14            3.      I have personal knowledge of the matters stated in this supplemental
15   declaration.
16            4.      Both Dr. Laidlaw and Dr. Levine claim that male chest reconstruction surgery
17   is not a safe and effective treatment for gender dysphoria.1 That claim is flatly inconsistent
18   with mainstream medical standards. It is my professional opinion – supported by the
19   prevailing consensus of the medical community – that male chest reconstruction is a safe,
20   effective, and medically accepted treatment for individuals with gender dysphoria,
21   including adolescents.
22

23   1
       Based on my review of Dr. Laidlaw’s declaration and CV, it appears that he has no clinical
     experience treating individuals with gender dysphoria. The language Dr. Laidlaw used in
24   his declaration reflects his lack of familiarity with this area of medicine. For example, he
     claims that treatments for individuals with gender dysphoria “must be optimal, efficacious,
25   and safe.” Id. ¶ 11. His use of the term “optimal” implies that there is one way to treat or
     care for a particular condition, and that is simply not true. There are only “optimal”
26   treatments for a particular patient. As is the case with many medical conditions, there are
     various treatments available for gender dysphoria, including surgery. As part of a surgical
27   consultation, surgeons discuss the risks, benefits, and options of available procedures with
     their patients. This discussion includes a consideration of the patients’ medical history as
28   well as other factors. What is “optimal” for one person with gender dysphoria might not be
     “optimal” for another person with the same medical condition.
                   REPLY EXPERT DECLARATION OF LOREN S. SCHECHTER, M.D. IN SUPPORT OF
                            PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
                                                  -1-
     Case 4:20-cv-00335-SHR Document 25-2 Filed 10/26/20 Page 3 of 14



 1                         WPATH is a Professional Medical Association
 2          5.      Both Dr. Laidlaw and Dr. Levine attempt to discount the broad medical
 3   consensus that gender confirming surgeries are medically necessary by claiming that
 4   WPATH is an “advocacy organization” and not a “purely” professional one. See Laidlaw
 5   Decl. ¶ 33; Levine Decl. ¶ 46. First, most medical associations and societies engage in
 6   advocacy on behalf of health care professionals, their patients, and their medical specialty
 7   generally. For example, the Endocrine Society – of which Dr. Laidlaw is a member –
 8   describes itself as devoted to “advocating on behalf of the global endocrinology
 9   community,” including patients with endocrine conditions. Endocrine Soc’y, Who We Are,
10   https://www.endocrine.org/about-us;      see    also    Endocrine     Soc’y,     Advocacy,
11   https://www.endocrine.org/advocacy, Endocrine Soc’y, Shaping Healthcare and Research
12   Policy,        https://www.endocrine.org/our-community/shaping-healthcare-and-research-
13   policy. Similarly, the American Society of Plastic Surgeons uses advocacy “to support its
14   members in the provision of excellent patient care.” Am. Soc’y of Plastic Surgeons, About
15   ASPS, https://www.plasticsurgery.org/about-asps. Far from being unique, engaging in
16   advocacy is the norm among professional medical associations. See, e.g., Am. Medical
17   Ass’n, Health Care Advocacy, https://www.ama-assn.org/health-care-advocacy; Am.
18   Psychiatric      Ass’n,    Make      a    Difference      Through      APA       Advocacy,
19   https://www.psychiatry.org/psychiatrists/advocacy; Am, Acad. of Pediatrics, Advocacy,
20   https://services.aap.org/en/advocacy/.
21          6.      Second, WPATH has transgender members who are licensed professionals in
22   the wide range of specialties associated with transgender health as well as transgender
23   members who bring the voice of the community into the organization. The presence and
24   participation of transgender people in WPATH in no way restricts “honest and scientific
25   debate” among professionals. Cf. Levine Decl. ¶ 45. To the contrary, it enriches the
26   discussion of important topics, just as the participation of patients and patient support
27   groups does during discussions at conferences for other professional societies to which I
28   belong. Having transgender members is vital to WPATH and the development of the
                 REPLY EXPERT DECLARATION OF LOREN S. SCHECHTER, M.D. IN SUPPORT OF
                          PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
                                                -2-
         Case 4:20-cv-00335-SHR Document 25-2 Filed 10/26/20 Page 4 of 14



 1   Standards of Care, but notably, voting privileges are limited to members who are
 2   professionals. Thus, the implication that the participation of transgender members degrades
 3   WPATH’s scientific integrity or impartiality has no merit.2 Moreover, in conjunction with
 4   WPATH’s biennial conference, it hosts a meeting that is limited to surgeons and healthcare
 5   professionals directly involved in surgical care (a meeting that I started at the 2007 WPATH
 6   Biennial meeting in Chicago, and continue to organize and participate in at each of the
 7   subsequent meetings). During the meeting, surgeons openly discuss a wide range of issues,
 8   including surgical techniques and ethical questions.
 9            7.      Finally, Dr. Laidlaw and Dr. Levine ignore that many other professional
10   medical associations agree that gender-confirming surgery is a medically necessary
11   treatment for individuals with gender dysphoria. See, e.g., Schechter Decl. ¶ 32 (noting that
12   the American Medical Association, American College of Obstetricians and Gynecologists,
13   and American Academy of Pediatrics have all issued policy statements and guidelines that
14   are in accordance with the WPATH Standards of Care); see also Am. Psychological Ass’n,
15   Guidelines for Psychological Practice With Transgender and Gender Nonconforming
16   People (2015), https://www.apa.org/practice/guidelines/transgender.pdf; Am. Psychiatric
17   Ass’n, A Guide for Working With Transgender and Gender Nonconforming Patients (2017),
18   https://www.psychiatry.org/psychiatrists/cultural-competency/education/transgender-and-
19   gender-nonconforming-patients.
20                     Male Chest Reconstruction Surgery is Safe and Effective for
21                       Individuals who Meet the Prevailing Standards of Care
22            8.      The WPATH Standards of Care set forth the following general criteria for
23   individuals seeking male chest reconstruction to treat their gender dysphoria: (1) The patient
24   has a referral from at least one mental health professional documenting the patient’s
25   necessity and preparedness for the surgery; (2) If the patient has other significant medical
26
     2
       Dr. Laidlaw’s complaint that WPATH’s Standards of Care are developed through a
27   consensus process among its members is curious, at best. WPATH members have dedicated
     a significant portion of, if not their entire professional careers, to advancing the health and
28   wellbeing of transgender people. That level of expertise is essential in creating a standard-
     setting document.
                   REPLY EXPERT DECLARATION OF LOREN S. SCHECHTER, M.D. IN SUPPORT OF
                            PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
                                                  -3-
     Case 4:20-cv-00335-SHR Document 25-2 Filed 10/26/20 Page 5 of 14



 1   or mental health concerns, they are reasonably well-controlled prior to surgery; and (3) The
 2   patient has the capacity to make fully informed decisions and to consent for treatment.
 3   WPATH, Standards of Care for the Health of Transsexual, Transgender, and Gender-
 4   Nonconforming People, 59 (hereafter, “WPATH SOC”). With respect to individuals under
 5   age 18, the Standards of Care indicate that it is preferable to perform male chest
 6   reconstruction after the patient has had “ample time of living in the desired gender role and
 7   after one year of testosterone treatment,” but that a different approach could be more
 8   suitable depending on the individual needs of the patient. WPATH SOC at 21.
 9          9.      Dr. Laidlaw and Dr. Levine appear to misunderstand these guidelines. Both
10   declarations include an extensive discussion of treatment for gender dysphoria in children
11   (i.e. prior to puberty), but the SOC does not recommend surgical interventions for pre-
12   pubescent children, and in any event, the issue of what interventions are appropriate for
13   children before puberty is irrelevant to the question of whether male chest reconstruction
14   surgeries are clinically appropriate for D.H. and John Doe, both of whom have already
15   commenced puberty.
16          10.     Dr. Laidlaw asserts that “any treatment which alters biological development
17   in children should be used with extreme caution.” Laidlaw Decl. ¶ 11. While any surgical
18   intervention should be approached with care, the SOC outline the clinical factors medical
19   and mental health professionals should assess when determining whether surgery is
20   medically necessary to treat a transgender young person’s gender dysphoria. Nor do the
21   SOC go beyond clinical practice in other areas for youth. Many nontransgender women
22   have breast reduction surgery before the age of 18 in order to alleviate back pain, neck pain,
23   shoulder grooving from bras straps, and/or skin irritation. Likewise, it is common for
24   nontransgender men as young as 14 to have surgery to treat gynecomastia. Accordingly, the
25   SOC recognize that male chest reconstruction is medically necessary for many adolescents
26   with gender dysphoria who are under age 18. WPATH SOC at 21; see also Wylie C.
27   Hembree et al., Endocrine Treatment of Gender-Dysphoric/Gender-Incongruent Persons:
28   An Endocrine Society Clinical Practice Guideline, 102 J. Clin. Endocrinology &
                 REPLY EXPERT DECLARATION OF LOREN S. SCHECHTER, M.D. IN SUPPORT OF
                          PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
                                                -4-
         Case 4:20-cv-00335-SHR Document 25-2 Filed 10/26/20 Page 6 of 14



 1   Metabolism 3869, 3872 (2017) (“We suggest that clinicians determine the timing of breast
 2   surgery for transgender men based upon the physical and mental health status of the
 3   individual. There is insufficient evidence to recommend a specific age requirement.”).
 4            11.   Dr. Laidlaw claims that any co-occurring mental health conditions, “should
 5   be thoroughly treated first before considering hormone therapy or gender reassignment
 6   surgery.” Laidlaw Decl. ¶¶ 23, 26. That position is not supported by any evidence. Co-
 7   occurring mental health conditions are not uncommon in patients who need surgery,
 8   including patients with gender dysphoria. The WPATH SOC recognize that. They
 9   specifically indicate the importance of mental health assessments prior to surgery, as well
10   as the importance of a multi-disciplinary and collaborative approach between surgeons,
11   mental health professionals, and primary care providers. See WPATH SOC at 56-57.
12   Working in this interdisciplinary way, surgeons determine if a patient has any medical or
13   mental health conditions that could affect their suitability for surgery or complicate their
14   recovery after surgery. See WPATH SOC at 59.
15            12.   In addition, it is wrong to assume that gender-affirming surgeries, like male
16   chest reconstruction surgery, cannot have a positive effect on co-occurring mental health
17   conditions. The overwhelming majority of my patients improve across multiple domains
18   after surgery. For example, before surgery, some patients are unable to exercise because
19   doing so causes intense gender dysphoria, and the size of their chest/breasts makes exercise
20   physically uncomfortable, not unlike nontransgender women seeking breast reduction
21   surgery. After surgery, they are able to exercise more comfortably and, as such, they are
22   able to improve their physical health. Research confirms that male chest reconstruction does
23   improve psychosocial and physical well-being.3
24            13.   Dr. Laidlaw goes on to say that the presence of certain co-occurring mental
25   health conditions could make individuals unable to consent to gender affirming surgery.
26
     3
       Agarwal, C, et al, Quality of life improvement after chest wall masculinization in female-
27   to-male transgender patients: A prospective study using the BREAST-Q and Body
     Uneasiness Test, J Plast Reconstr Aesthet Surg. 2018 May; 71(5), 651-657. See also Tim
28   C. van de Grift et al., Body image in transmen: multidimensional measurement and the
     effects of mastectomy, journal of sexual medicine 2016; 13, 1778-1786.
                REPLY EXPERT DECLARATION OF LOREN S. SCHECHTER, M.D. IN SUPPORT OF
                         PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
                                               -5-
         Case 4:20-cv-00335-SHR Document 25-2 Filed 10/26/20 Page 7 of 14



 1   Laidlaw Decl. ¶¶ 25, 29. Dr. Laidlaw fails to recognize that when individuals under age 18
 2   seek surgery, it is their parent or guardian that must provide informed consent. Of course,
 3   adolescents must also assent to gender confirming surgery. Patients with co-occurring
 4   mental health conditions, such as depression, anxiety, substance use disorder, and post-
 5   traumatic stress disorder, regularly and appropriately assent to surgical care. Generally,
 6   these conditions do not prevent patients from understanding the procedure, the risks and
 7   complications of the procedure, and the benefits that they can reasonably expect to achieve
 8   from surgery. See Schechter Decl. ¶ 38.
 9            14.   Dr. Laidlaw and Dr. Levine also suggest that the possible complications of
10   male chest reconstruction mean that it is not safe. See Laidlaw Decl. ¶ 28; Levine Decl.
11   ¶ 90. Gender confirming surgeries do not have a particularly high complication rate when
12   compared with analogous procedures for other conditions. For example, a study of 7,905
13   transgender individuals, of whom 1,047 underwent gender affirming surgery between 2009-
14   2015, revealed an overall complication rate for all surgical procedures of only 5.8%.4
15   Looking specifically at male chest reconstruction surgery, two recent studies reveal a
16   complication rate of between 11%-12%.5 In comparison, a 2005 study of cisgender women
17   undergoing breast reduction found a complication rate of 43%.6 Likewise, a systematic
18   review of cisgender women undergoing nipple-sparing mastectomy and immediate breast
19   reconstruction using breast implants and acellular dermal matrix, found the following
20   complication rates: 11% skin necrosis, 5% nipple necrosis, 12% infection, 1% hematoma,
21   5% seroma, 4% explantation, and 9% unplanned return to the operating room.7 In short, the
22
     4
       Lane, M., et al. Trends in gender-affirming surgery in insured patients in the United States.
23   Plastic and Reconstructive Surgery – Global Open. 2018; 6(4), e1738.
     doi:10.1097/GOX.0000000000001738.
     5
24     Berry, M., et al. Female-to-male transgender chest reconstruction: A large consecutive,
     single surgeon experience. J Plast Reconstr Aesthet Surg. 2012 Jun; 65(6):711-9. doi:
25   10.1016; Agarwal, C. et al. Quality of life improvement after chest wall masculinization in
     female-to-male transgender patients: A prospective study using the BREAST-Q and Body
26   Uneasiness Test. J Plast Reconstr Aesthet Surg. 2018 May; 71(5):651-657. doi: 10.1016.
     6
       Cunningham, B., et al., Analysis of breast reduction complications derived from the
27   BRAVO study. Plast Reconstr Surg. 2005 May; 115(6):1597-604.
     7
       Heidemann, L., et al. Complications following nipple-sparing mastectomy and immediate
28   acellular dermal matrix implant-based breast reconstruction-A systematic review and meta-
     analysis. Plast Reconstr Surg Glob Open. 2018 Jan 12; 6(1):e1625. doi: 10.1097.
                REPLY EXPERT DECLARATION OF LOREN S. SCHECHTER, M.D. IN SUPPORT OF
                         PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
                                               -6-
     Case 4:20-cv-00335-SHR Document 25-2 Filed 10/26/20 Page 8 of 14



 1   complication rates for gender affirming surgeries are lower than or in the same range as the
 2   rates for the same surgeries performed to treat other conditions.
 3          15.    Moreover, Dr. Laidlaw and Dr. Levine ignore the health risks and
 4   complications that can arise from withholding surgical care, including worsening gender
 5   dysphoria; anxiety; depression; and self-harm, suicide attempts, and suicide.
 6          16.    Dr. Levine also opines that male chest reconstruction is not effective because
 7   the surgery does not fully align a patient’s body and gender identity, and thus, cannot
 8   possibly cure their gender dysphoria. See Levine Decl. ¶ 82. First, Dr. Levine misconstrues
 9   the purpose of male chest reconstruction. The goal of the procedure is to reduce gender
10   dysphoria. That a surgery might only alleviate – and not cure – the condition being treated,
11   does not mean that it is not medically necessary. For example, a mastectomy performed on
12   a patient who has a genetic predisposition to cancer (BRCA mutation carriers), does not
13   completely eliminate the risk that the patient will develop cancer. And, chest/breast
14   reconstruction following mastectomy does not result in anatomical structures that perfectly
15   restore those that were removed. For example, breast reconstruction surgery for cancer does
16   not restore the ability to breastfeed. Yet, there is no question that when performed in
17   accordance with the standards of care, a risk-reduction mastectomy and chest/breast
18   reconstruction is highly effective and medically necessary in a patient with one of the BRCA
19   genes. Second, many of my patients who have undergone male chest reconstruction have in
20   fact described total relief from their gender dysphoria.
21          17.    Finally, both Dr. Laidlaw and Dr. Levine suggest that gender confirming
22   surgery is not safe and effective because some patients could later regret their transition and
23   the procedure. Dr. Laidlaw offers no support for his opinion. See Laidlaw Decl. ¶ 40. Dr.
24   Levine points to his own experience working with “multiple individuals who have
25   abandoned trans female identity after living in that identity for years,” Levine Decl. ¶ 100,
26   and vague references to stories on the internet. That Dr. Levine has seen this happen several
27   times in almost 40 years does not mean that it is a common occurrence among transgender
28   individuals generally or among those who have received gender confirming surgery. All
               REPLY EXPERT DECLARATION OF LOREN S. SCHECHTER, M.D. IN SUPPORT OF
                        PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
                                              -7-
         Case 4:20-cv-00335-SHR Document 25-2 Filed 10/26/20 Page 9 of 14



 1   available research—as well as my own clinical experience—indicates that very few patients
 2   experience regret when gender confirming surgery is provided in accordance with the
 3   WPATH SOC and by a qualified surgeon. Regret of any kind is rare (0.6% in transgender
 4   women and 0.3% in transgender men),8 but “true regrets,” as opposed to regrets due to lack
 5   of social or familial acceptance, comprise an even smaller percentage (approximately half
 6   this group, roughly 0.3% in transgender women and 0.15% in transgender men).9 Having
 7   performed gender confirming surgeries for over 20 years, I have never had a patient request
 8   a reversal of male chest reconstruction.
 9            18.   The Djordjevic study cited by Dr. Levine does nothing to undermine the
10   necessity or effectiveness of surgical care for gender dysphoria. That article discusses the
11   experiences of seven patients whose treatment leading up to surgery did not follow the
12   WPATH SOC.10 Contrary to Dr. Levine’s implication, that study reaffirms that the
13   prevailing standards of care are effective at assessing medical necessity for surgical care,
14   ensuring that surgery is not performed on patients that would not benefit from those
15   procedures. Having reviewed the declarations of Dr. Peck and Ms. Reed, and having
16   evaluated D.H. and John via tele-health (which is how I conducted all of my consultations
17   at that time and, given the ongoing concerns regarding COVID-19, tele-health consultations
18   remain routine), both D.H. and John meet each of the criteria for male chest reconstruction
19   surgery under the WPATH SOC and that procedure is medically necessary to treat their
20   gender dysphoria. If I were performing male chest reconstruction surgery on D.H. and John,
21   this is the point at which I would seek prior authorization for the procedure. Although, like
22
     8
       Wiepjes, et. al. The Amsterdam Cohort of Gender Dysphoria Study 1972-2015: Trends in
23   Prevalence, Treatment, And Regrets. J Sex Med. 2018 Apr; 15(4):582-590. doi: 10.1016.
     9
       Id. at 585, 587 (researchers classified “social regrets” as those experienced by individuals
24   who still identified as transwomen, but reported feeling “ignored by surroundings” or
     regretted loss of relatives,” and classified “true regrets” as those experienced by individuals
25   who “thought gender affirming treatment would be a ‘solution’ for, for example,
     homosexuality or [lack of] personal acceptance, but, in retrospect, regretted the diagnosis
26   and treatment”).
     10
        See Djordjevic, M., et al. Reversal Surgery in Regretful Male-to-Female Transsexuals
27   After Sex Reassignment Surgery. J Sex Med. 2016 Jun; 13(6):1000-7. doi: 10.1016.
     Moreover, the study did not even involve individuals who had undergone male chest
28   reconstruction, but only considered the experience of seven transgender women who
     underwent genital reconstruction surgeries. See id.
                REPLY EXPERT DECLARATION OF LOREN S. SCHECHTER, M.D. IN SUPPORT OF
                         PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
                                               -8-
     Case 4:20-cv-00335-SHR Document 25-2 Filed 10/26/20 Page 10 of 14



 1   any surgeon, I would need to examine D.H. and John in person prior to proceeding with
 2   surgery, it is highly unlikely, given their age and medical history, that the examination
 3   would uncover an issue requiring a delay or cancellation of the surgery.
 4          19.    Dr. Laidlaw also makes much of the fact that if a patient does regret
 5   undergoing male chest reconstruction, they will be unable to breastfeed. Laidlaw Decl. ¶ 28.
 6   But, individuals are unable to breastfeed for a variety of reasons, such as insufficient
 7   glandular tissue or certain medical conditions. Moreover, breast reduction surgery, which
 8   as I noted above, is often performed on adolescents, can also leave patients unable to
 9   breastfeed.
10     The Peer-Reviewed Research Indicates that Male Chest Reconstruction is Safe and
11             Effective for Individuals Who Meet the Prevailing Standards of Care
12          20.    Dr. Laidlaw and Dr. Levine suggest that there is no “good quality” literature
13   showing that male chest reconstruction surgery is a safe and effective treatment for
14   individuals with gender dysphoria. Laidlaw Decl. ¶¶ 34, 40; Levine Decl. ¶¶ 69-73.
15   Notably, critical review of the scientific literature is one component as to how surgeons
16   evaluate whether a particular procedure is generally safe and effective and whether it is
17   appropriate or recommended for an individual patient. Not only de we consider the literature
18   en masse, but we must also account for our own clinical experience and that of our
19   colleagues, as well as our patients’ experiences and input. Here, the existing literature
20   indicates that male chest reconstruction is a safe and effective treatment for individuals with
21   gender dysphoria, including adolescents. My own experience, and the documented
22   experience of clinicians across the globe, is consistent with that literature.
23          21.    Moreover, the quality of the evidence supporting gender affirming surgeries
24   is comparable to that supporting many surgeries and clinical procedures. While prospective,
25   randomized, double-blind, placebo-controlled studies are the gold standard, they cannot be
26   used to evaluate many clinical procedures. There are simply inherent limitations to our
27   ability to conduct such studies in clinical medicine. First, it is unethical to withhold
28   medically necessary care. As such, in many situations, clinicians cannot conduct a study
               REPLY EXPERT DECLARATION OF LOREN S. SCHECHTER, M.D. IN SUPPORT OF
                        PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
                                              -9-
     Case 4:20-cv-00335-SHR Document 25-2 Filed 10/26/20 Page 11 of 14



 1   that uses a control group who is deprived of the treatment being studied. For this reason,
 2   and the fact that we do not perform gender-affirming surgery on children, it is particularly
 3   unsurprising that “[n]o studies show that affirmation of children (or anyone else) reduces
 4   suicide, prevents suicidal ideation, or improves long-term outcomes, as compared to either
 5   a ‘watchful waiting’ or a psychotherapeutic model of response.” Levine Decl. ¶ 75. No
 6   institutional review board would approve such a study for adults or adolescents since
 7   “watchful waiting” amounts to withholding beneficial treatment (and is not an approach
 8   taken with adults), and the “psychotherapeutic model” amounts to gender identity
 9   conversion efforts, an approach that has been debunked as unsound and harmful. Second, it
10   is not possible to perform a double-blind study of surgeries that modify body parts, nor is
11   there a placebo that can mimic such a surgery – unlike studies that use placebo drug
12   regimens, for example, people will know if they have had an operation or not. Third, for
13   relatively uncommon conditions like gender dysphoria, sample sizes of individuals with the
14   condition who are available to participate in a clinical study tend to be small. This is
15   especially true where treatment for a condition has not been covered by insurance programs
16   and plans, and where additional barriers (such as ongoing stigmatization) prevent patients
17   from accessing care. That very lack of access to the procedure results in there being fewer
18   people who have received treatment and who can participate in a prospective study of that
19   treatment’s effect.
20          22.    Dr. Laidlaw and Dr. Levine cite a study by Dhejne et al. to imply that because
21   individuals who received gender confirming surgeries had higher morbidity and mortality
22   rates compared to the general population, the surgeries are not effective. Laidlaw Decl. ¶ 35;
23   Levine Decl. ¶ 74. They appear to misunderstand that study. First, the study itself clearly
24   states that it is not intended to evaluate whether gender affirming surgeries are effective
25   treatments. Dhejne et al. at e16885.11 Second, the study includes patients who had surgery
26
     11
        See Science AMA Series: I'm Cecilia Dhejne a fellow of the European Committee of
27   Sexual Medicine, from the Karolinska University Hospital in Sweden. I'm here to talk about
     transgender health, suicide rates, and my often misinterpreted study. Ask me anything!,
28   Reddit.com, July 27, 2017 05:14 (“Despite the paper clearly stating that the study was not
     designed to evaluate whether or not gender-affirming is beneficial, it has been interpreted
               REPLY EXPERT DECLARATION OF LOREN S. SCHECHTER, M.D. IN SUPPORT OF
                        PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
                                              - 10 -
     Case 4:20-cv-00335-SHR Document 25-2 Filed 10/26/20 Page 12 of 14



 1   prior to the development of the current standards of care. Third, the fact that gender
 2   confirming surgeries do not entirely resolve all possible causes of morbidity and mortality
 3   among transgender individuals is completely unsurprising. While surgery can treat gender
 4   dysphoria by aligning transgender people’s bodies with their gender identity, surgery alone
 5   cannot fully eliminate the stigma and discrimination that transgender people face.
 6          23.    Moreover, it is rare for any surgery to eliminate morbidity and mortality. For
 7   example, people who have surgery to remove a cancerous tumor may still experience higher
 8   rates of morbidity and mortality than the general population, but that does not mean that
 9   they should not undergo the surgery. And, those who receive such surgery generally have
10   reduced morbidity and mortality compared to those with the same condition who do not,
11   even if morbidity and mortality for both groups is higher than average. For instance, one
12   study cited by Dr. Levine concluded that gender-affirming surgeries “may reduce
13   psychological morbidity for some individuals while increasing it for others.”12 The fact that
14   surgery does not always reduce morbidity for everyone who receives it does not mean that
15   the surgery is not safe or effective, particularly given the number of potential confounding
16   factors that can impact morbidity. Similarly, the continued existence of elevated morbidity
17   and mortality rates, compared to the population at large, say nothing about whether a
18   treatment is a safe and effective way to treat a particular condition.
19          24.    Dr. Laidlaw also points to a 2016 decision of the Department of Health &
20   Human Services’ Centers for Medicare and Medicaid Services to support his claim that
21   gender confirming surgeries are not effective. Laidlaw Decl. ¶ 36. But, Laidlaw takes that
22   decision out of context and misrepresents it conclusions. In 2014, an impartial adjudicative
23   board in the Department of Health & Human Services concluded, based on decades of
24   studies, that surgical care to treat gender dysphoria is safe, effective, and medically
25

26

27   as such.”), https://www.reddit.com/r/science/comments/6q3e8v/science_ama_series_
     im_cecilia_dhejne_a_fellow_of/.
     12
28      R. K. Simonsen et al. (2016), Long-Term Follow Up of Individuals Undergoing Sex
     Reassignment Surgery: Psychiatric Morbidity & Mortality, Nordic J. of Psychiatry 70(4).
               REPLY EXPERT DECLARATION OF LOREN S. SCHECHTER, M.D. IN SUPPORT OF
                        PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
                                              - 11 -
     Case 4:20-cv-00335-SHR Document 25-2 Filed 10/26/20 Page 13 of 14



 1   necessary.13 Dep’t of Health & Human Servs., Departmental Appeals Bd., Appellate Div.,
 2   Decision No. 2676 (May 30, 2014), hhs.gov/sites/default/files/static/dab/decisions/board-
 3   decisions/2014/dab2576.pdf. As a result, CMS started covering surgical care for gender
 4   dysphoria and continues to provide that coverage, including for patients in my practice. The
 5   decision Laidlaw cites was focused on whether to issue national standards for determining
 6   the medical necessity of surgical treatment for gender dysphoria in Medicare recipients.
 7   CMS declined to create those standards based on concerns that are specific to the Medicare
 8   population, typically people over 65 years old, because “older adults may respond to health
 9   care treatments differently than younger adults.” Ctrs. for Medicare & Medicaid Servs.,
10   Decision Memo for Gender Dysphoria and Gender Reassignment Surgery, 57 (Aug. 30,
11   2016). “These differences can be due to, for example, multiple health conditions or co-
12   morbidities, longer duration needed for healing, metabolic variances, and impact of reduced
13   mobility.” Id. Thus, the CMS memorandum concluded that the appropriateness of surgical
14   care for this population should be determined on an individualized basis.
15          25.      Notably, I have performed gender confirming surgeries on a number of
16   Medicare beneficiaries in recent years. Indeed, most medical and surgical care provided to
17   patients should be individualized, taking into account each patient’s unique clinical
18   circumstances. In contrast, the exclusion challenged in this case does not evaluate the
19   medical necessity of surgical care for gender dysphoria on an individualized basis. It
20   categorically excludes all coverage regardless of an individualized showing of medical
21   necessity.
22   ///
23   ///
24   ///
25
     13
       That decision also discussed the quality of data demonstrating the efficacy of surgical
26   care to treat gender dysphoria, noting regardless of whether the studies were randomized
     double-blind trials, there was sufficient evidence to prove “a consensus among researchers
27   and mainstream medical organizations that transsexual surgery is an effective, safe and
     medically necessary treatment for [gender dysphoria].” Dep’t of Health & Human Servs.,
28   Departmental Appeals Bd., Appellate Div., Decision No. 2676, at 20 (May 30, 2014),
     hhs.gov/sites/default/files/static/dab/decisions/board-decisions/2014/dab2576.pdf.
                  REPLY EXPERT DECLARATION OF LOREN S. SCHECHTER, M.D. IN SUPPORT OF
                           PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
                                                 - 12 -
Case 4:20-cv-00335-SHR Document 25-2 Filed 10/26/20 Page 14 of 14
